DETAILED ACTION
	This office action is in response to the election and amendment filed April 9, 2021.  Claims 1, 3-27, and 29-34 remain pending, with claim 1 in independent form.  Non-elected species claims 3-27 and 33-34 are withdrawn from consideration.
	Claims 1 and 29-32 are examined herein on the merits as Species VI.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VI, relating to claims 1 and 29-32, in the reply filed on April 9, 2021 is acknowledged.  Claims 3-27 and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Applicant’s cooperation is requested to fully vet claims 3-27 and 33-34 in order to ensure that no objectionable claim language or 35 U.S.C. 112(b) issues are present.  Applicant is reminded that claims 3-27 and 33-34 are eligible for rejoinder, but amendments to independent claim 1 on April 9, 2021 have incorporated different features that are now required by the independent.  Careful
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on January 20, 2021 and October 2, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (thirteen (13) pages) were received on September 9, 2020.  These drawings are acknowledged.

Claim Objections
Claims 1 and 30-32 are objected to because of the following informalities: regarding claim 1, there is some confusion as to the “plurality” of “electro-optic modulators” in the first part of the claim, and the “first (and second) electro-optic modulators” in the second (amended and added) section.  It is not clear if the intended language was to have at least two EO modulators, with each of these modulators sub-modulators.  For example, the “RF electrode” feature causes this confusion because the RF electrode is defined as being shared between the first and second electro-optic (sub) modulators but the original RF electrode is defined as being in each of the “plurality of electro-optic modulators.”  Additionally, it is unclear is there are at least two EO modulators both receiving continuous wave (CW) light and each generating a frequency comb in claim 1.  Applicant’s attention is drawn to current claim 1 and careful review of the integration of original claims 1, 2, and 28.  Regarding dependent claim 30, this language is objected to because the “waveguide structure” and the “electro-optic modulator(s)” are not both able to generate a frequency comb.  Note also it is not clear which EO modulator is referred to in claim 1 (see 35 U.S.C. 112(b) rejection below).  Also noting claim 30, it is unclear if this claim is redundant, because a “frequency comb” is already clearly claimed as generated in claim 1.  Regarding claim 31, the phrase “the RF electrodes are” should read “each RF electrode is” because multiple RF electrodes are defined.  Regarding claim 32, it is not clear if the “two RF electrodes” are new elements, or in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 recites the limitation "RF electrode” in the claim body in relation to a “plurality of E-O modulators”, but also a “first EO modulator” and a “second EO modulator.  There is insufficient antecedent basis for this limitation in the claim.  The “RF electrode” limitation lacks sufficient antecedent basis between the number of EO modulators, and there is no clarity if a further sub-modulator is claimed.

Claim 30 recites the limitation "the electro-optical modulators” in the claim body.  There is insufficient antecedent basis for this limitation in the claim.  The term “the electro-optic modulators” limitation lacks sufficient antecedent basis as to which modulators from claim 1 are being recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama U.S.P. No. 7,603,002 B2, and further in view of Metcalf et al. US 2016/0077403 A1.
series or cascaded EO modulators in Sugiyama, also Figs. 9-10), wherein the plurality of EO modulators receive input source light and include control electrodes in order to generate a frequency comb (realization of structure as frequency comb, Fig. 9 and Background of Sugiyama), so that the electrodes are shared between the first and second sub parts of the respective EO modulator.
Regarding independent claim 1, Sugiyama does not expressly and exactly teach that the light source is continuous wave (CW) or that the electrode being shared in an RF electrode that allows the waveguide modulators in series to be electrically coupled together or to share the same RF electrode for control purposes for the eventual frequency comb generation and integrating multiple EO modulators in a device layer.  Sugiyama does teach CW light in Fig. 9 (column 2, lines 20-27), but it is not immediately clear that this is an entire configuration for Fig. 1 of Sugiyama.
Metcalf et al. US 2016/0077403 A1 teaches (ABS; Figures 1A, 1B; corresponding text, in particular paragraphs [0005], [0008], [0020] – [0029]; Claims) an opto-electronic frequency comb generator that uses EO modulator, such as phase modulators and intensity modulators (see Figs. 1a-1b “PM” and “IM”) but also uses continuous wave (CW) input light source (para [0008]) and RF electrodes (paras [0020] – [0029], Figs. 
Since Sugiyama and Metcalf are both from the same field of endeavor, the purpose disclosed by Metcalf would have been recognized in the pertinent art of Sugiyama.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Metcalf, to use CW input light and RF electrodes to control and output a stable and effective frequency comb, from a waveguide EO in series modulator, such as the device of Sugiyama, in order to improve optical coupling efficiency and effectiveness of the frequency comb by including stable features of CW light and RF electrodes (control).  For these reasons, there is no patentable distinction of sole pending claim 1 when considering Sugiyama and further in view of Metcalf.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Claim 1 is thus found obvious under 35 U.S.C. 103.  Note also similar logic and reasoning found in the Written Opinion for original dependent claims 2 and 28.
Regarding dependent claim 29, Sugiyama teaches at least an intensity modulator 1-1 and a phase modulator 1-2 in Fig. 1 (column 6, lines 43-60) as examples of the EO modulator waveguides in the device layer on a substrate.
Regarding claim 30, Sugiyama/Metcalf each teach generation of an optical frequency comb, so the combination rejection of claim 1 meets these features.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama U.S.P. No. 7,603,002 B2 and further in view of Metcalf et al. US .
Regarding base independent claim 1 and dependent claim 29, these claims are fully rejected above as being obvious over Sugiyama and Metcalf (henceforth “COMBO”).  See section (16) above.  Regarding further dependent claims 31-32, COMBO does not expressly and exactly teach these further claim dependencies for the RF electrode being continuous (claim 31) or the two RF electrodes with differential drive capabilities (claim 32) and pair of RF signal lines.
McBrien U.S.P. No. 5,168,534 teaches (ABS; Fig. 3; Claims) a cascaded optical modulator arrangement where a pair of interferometers are arranged in series.
Regarding claim 31, McBrien teaches wherein the RF electrodes are configured to receive at least one continuous wave RF input signal (column 4, lines 12-16; A time varying voltage, Vw, is fed as a traveling wave, or on a corresponding signal line 60, from an RF source 61 (Fig. 3) to electrode pairs 52,56).
Regarding claim 32, McBrien teaches wherein at least one electro-optic modulator includes two RF electrodes coupled to a pair of RF signal lines to support differential drive signals (column 4, lines 12-16; A time varying voltage, Vw, is fed as a traveling wave, or on a corresponding signal line 60, from an RF source 61 (Fig. 3) to electrode pairs 52,56; illustrated in figure 3 showing differential drive signals).
Since COMBO and McBrien are all from the same field of endeavor, the purpose disclosed by McBrien would have been recognized in the pertinent art of COMBO.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of McBrien, to use examples of no patentable distinction of further dependent claims 31-32 when considering COMBO and further in view of McBrien.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Claims 31-32 are thus found obvious under 35 U.S.C. 103.  Note also similar logic and reasoning found in the Written Opinion for original dependent claims 31-32.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B and N.  

-Reference N to Kurokawa JP is pertinent to a frequency comb generator using two MZ waveguide interferometers in series.  

20.	 Applicant’s cooperation is requested to carefully review claim 1, as the amendments to add original dependent claims 2 and 28 appear to read awkwardly in combination with the original language and the “plurality” of EO modulators.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             April 16, 2021